


116 HRES 576 EH: Expressing the sense of the House of Representatives with respect to the whistleblower complaint of August 12, 2019, made to the Inspector General of the Intelligence Community.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 576
In the House of Representatives, U. S.,

September 25, 2019

RESOLUTION
Expressing the sense of the House of Representatives with respect to the whistleblower complaint of August 12, 2019, made to the Inspector General of the Intelligence Community.
 
 
That— (1)the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community shall be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and  
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives should be allowed to evaluate the complaint in a deliberate and bipartisan manner consistent with applicable statutes and processes in order to safeguard classified and sensitive information.   Cheryl L. Johnson,Clerk. 